Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Freddy S. Campbell appeals the district court’s order denying his motion for recon*300sideration of its previous order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. As the district court lacked the authority to grant reconsideration of its previous order, United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert. denied, — U.S.-, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.